


Exhibit 10.15

 

STAFFING AND REIMBURSEMENT AGREEMENT

 

This Staffing and Reimbursement Agreement (the “Agreement”), dated as of
January 1, 2015, by and among CIM SBA Staffing, LLC, a Delaware limited
liability company (“CIM SBA”), PMC Commercial Lending, LLC, a Delaware limited
liability company, on behalf of itself and its subsidiaries (collectively, “PMC
Commercial Lending”), and CIM Commercial Trust Corporation, a Maryland
corporation (“CMCT”).

 

RECITALS

 

WHEREAS, CIM SBA desires to provide CMCT and PMC Commercial Lending with
personnel and resources to carry out their activities.

 

NOW THEREFORE, the parties agree as follows:

 

AGREEMENT

 

1.                                      Certain Definitions.  As used in this
Agreement, the following terms have the meanings set forth below:

 

“Annual Expense Study” shall mean an annual analysis by a public accounting firm
of all expenses incurred by CIM SBA which are attributable to CMCT and PMC
Commercial Lending and subject to reimbursement by CMCT and PMC Commercial
Lending, as the case may be, under this Agreement.

 

“GAAP” shall mean generally accepted accounting principles.

 

2.                                      Personnel and Resources to be Provided
by CIM SBA.  CIM SBA will provide and make available to CMCT and PMC Commercial
Lending and their respective affiliates personnel and resources as may be
requested by CMCT or PMC Commercial Lending, as the case may be, from time to
time and agreed by CIM SBA.  CIM SBA will use commercially reasonable efforts to
ensure that CMCT and PMC Commercial Lending will have sufficient personnel and
resources to carry out their respective activities as conducted on the date
hereof, provided that CIM SBA makes no representation or warranty about the
personnel or resources that will be made available to CMCT and PMC Commercial
Lending, including, without limitation, the abilities or performance of such
personnel or whether the resources are sufficient for their intended purposes. 
CMCT and PMC Commercial Lending agree that each will (i) exercise independent
judgment in deciding whether to accept resources that will be made available by
CIM SBA and (ii) supervise, direct and control the work of CIM SBA’s personnel
made available to it.

 

1

--------------------------------------------------------------------------------


 

3.                                      Reimbursement of Expenses; Annual
Expense Study.  CIM SBA will allocate to each of CMCT and PMC Commercial Lending
in accordance with GAAP the costs and expenses of providing personnel and
resources to them, and each of CMCT and PMC Commercial Lending will reimburse
CIM SBA for such allocable costs and expenses as provided in this Agreement,
provided that, with respect to personnel expenses, the initial compensation
level of the employees of CIM SBA shall be consistent with the past employment
practices of CMCT and PMC Commercial Lending, as the case may be.  Such costs
and expenses will include, without limitation, to the extent applicable and in
each to the extent allocable to service performed on behalf of CMCT and/or PMC
Commercial Lending:

 

(a)                                 actual employment expenses of CIM SBA’s
personnel, including, but not limited to, salaries, wages, payroll taxes, and
the cost of employee benefits;

 

(b)                                 rent, telephone equipment, utilities, office
furniture and equipment and machinery (including computers, to the extent
utilized), other office and administrative expenses and any other overhead
expenses of CIM SBA;

 

(c)                                  out-of-pocket fees and expenses incurred by
CIM SBA’s personnel in connection with the performance of services on behalf of
CMCT and PMC Commercial Lending; and

 

(d)                                 costs, fees and expenses of third parties
for services rendered for CMCT and PMC Commercial Lending by providers retained
by CIM SBA’s personnel.

 

Each of CMCT and PMC Commercial Lending agrees to reimburse CIM SBA for all
costs and expenses pursuant to this Agreement monthly. CIM SBA shall prepare a
written statement in reasonable detail documenting the costs and expenses
incurred by CIM SBA on behalf of CMMT and PMC Commercial Lending during each
month, and shall deliver such written statement to CMMT and PMC Commercial
Lending within 45 days after the end of each month. Each of CMMT and PMC
Commercial Lending shall pay all amounts payable to CIM SBA in cash within five
(5) business days after the receipt of the written statement without demand,
deduction offset or delay, The provisions of this Section shall survive the
expiration or earlier termination of this Agreement to the extent any expenses
have previously been incurred or are incurred in connection with such expiration
or termination.

 

On an annual basis, if CIM SBA, CMCT and PMC Commercial Lending agree, or
otherwise at the request of CMCT upon a resolution adopted by the independent
members of the Board of Directors of CMCT, an Annual Expense Study will be
performed to review the annual amount of expenses incurred by CIM SBA to
determine the portion thereof that should be allocated to CMCT and PMC
Commercial Lending.  In the event that the amounts previously reimbursed to CIM
SBA by CMCT or PMC Commercial Lending for any such annual period differ from the
annual amount of reimbursable expenses established by the Annual Expense Study,
such aggregate amount will be adjusted or “trued up” to cause the amount of
expenses actually reimbursed to be equal to the amount determined by the Annual
Expense Study.  CMCT and PMC Commercial Lending shall each bear fifty percent
(50%) of the fees and expenses of the third party retained to perform such
Annual Expense Study.

 

From time to time, CMCT or PMC Commercial Lending, as the case may be, may, in
its sole discretion, either advance funds to CIM SBA to allow it to pay for
costs and expenses that

 

2

--------------------------------------------------------------------------------


 

are eligible for reimbursement under this Agreement or to, on behalf of CIM SBA,
pay costs or expenses of third parties and/or employee salaries or benefits of
CIM SBA if such costs, expenses, salaries and benefits are eligible for
reimbursement under this Agreement.  CIM SBA agrees that the advancement or
payment by CMCT or PMC Commercial Lending, as the case may be, under this
Section shall not affect the right of CMCT and PMC Commercial Lending under
Section 3 of this Agreement with respect to the amounts so advanced or paid.

 

4.                                      Records.  CIM SBA shall keep proper
books of account and records relating to the expenses for which it sought
reimbursement under this Agreement, which books and records shall be available
(i) to inspection by CMCT, PMC Commercial Lending or any government agency
having jurisdiction over CMCT, PMC Commercial Lending or any of their respective
subsidiaries, as the case may be and (ii) to be audited by or on behalf of CMCT
upon resolution adopted by the independent members of the Board of Directors of
CMCT, in each case upon reasonable notice to CIM SBA during normal business
hours.  The costs of any inspection or audit and out-of pocket expenses incurred
by CIM SBA shall be borne by CMCT or PMC Commercial Lending, as the case may be.

 

5.                                      Term.  The “initial term” of this
Agreement shall be for a period from the date hereof through December 31, 2015,
unless sooner terminated pursuant to this Section.  After the initial term, this
Agreement shall automatically be extended on an annual basis until terminated,
which may, during such period, be effected by either party upon ninety (90)
days’ prior written notice to the other party.

 

In the event this Agreement is terminated pursuant to this Section, each of CMCT
and PMC Commercial Lending shall pay CIM SBA any and all amounts then due and
payable to CIM SBA under this Agreement in immediately available funds within
thirty (30) days of such termination.

 

In the event this Agreement is terminated by CIM SBA, at CMCT’s or PMC
Commercial Lending’s election, CIM SBA agrees that it will use commercially
reasonable efforts to help transition its employees who have been providing
services to CMCT or PMC Commercial Lending, as the case may be, under this
Agreement to become employees of CMCT or PMC Commercial Lending, as the case may
be.

 

6.                                      Master Services Agreement.  The parties
hereto agree that to the extent there is any inconsistency between the Master
Services Agreement, dated as of March 11, 2014 (as amended, modified or
supplemented from time to time, the “MSA”), by and among CIM Service Provider,
LLC, CMCT and the other parties thereto, the MSA shall be deemed to have been
amended by this Agreement.

 

7.                                      Binding Effect; Assignment.  This
Agreement shall inure to the benefit of and shall be binding on the parties
hereto and their respective successors and assigns.  Other than to a
wholly-owned subsidiary, no party may (i) assign its rights hereunder or
(ii) delegate its duties under this Agreement, in each case other (y) than to a
successor organization that is the surviving entity in a merger or that acquires
all or substantially all of the assets of the applicable party or (z) with the
prior written consent of the other parties to this Agreement.

 

3

--------------------------------------------------------------------------------


 

8.                                      LIABILITY AND INDEMNITY.

 

(a)                                 CIM SBA assumes no responsibilities under
this Agreement other than to provide the personnel and resources that it has
agreed hereunder to provide to CMCT and PMC Commercial Lending, as the case may
be (in each case at the request of CMCT and PMC Commercial Lending, as the case
may be).  CMCT and PMC Commercial Lending agree that CIM SBA and its affiliates
and their members, stockholders, directors, officers and employees will have no
liability to CMCT or PMC Commercial Lending under this Agreement except by
reason of acts or omissions constituting fraud, gross negligence or willful
misconduct.

 

(b)                                 Each of CMCT and PMC Commercial Lending
shall severally indemnify, reimburse (if necessary) and hold CIM SBA, its
affiliates and their members, stockholders, directors, officers, employees and
agents harmless from and against any and all claims, losses, damages, penalties,
fines, forfeitures, liabilities, demands, charges, legal fees and expenses,
judgments and other costs and expenses of any nature whatsoever in respect of or
arising from any claim, demand, defense or assertion based on or grounded upon,
or resulting from, acts or omissions by CIM SBA pursuant to this Agreement, so
long as the conduct against which the claim is made was not the result of fraud,
gross negligence or willful misconduct.  Without limitation of the foregoing, it
is the express intention of the parties hereto that CIM SBA shall be indemnified
hereunder and held harmless from and against all of such claims, losses,
damages, penalties, fines, forfeitures, liabilities, demands, charges, legal
fees and expenses, judgments and other costs and expenses of any nature
whatsoever directly or indirectly arising out of or resulting from the sole or
contributory negligence of CIM SBA.

 

(c)                                  CIM SBA shall indemnify, reimburse (if
necessary) and hold each of CMCT and PMC Commercial Lending, their respective
affiliates and their respective members stockholders, directors, officers,
employees and agents harmless from and against any and all claims, losses,
damages, penalties, fines, forfeitures, liabilities, demands, charges, legal
fees and expenses, judgments and other costs and expenses of any nature
whatsoever that each of CMCT and PMC Commercial Lending, their respective
affiliates and their respective members stockholders, directors, officers,
employees and agents may suffer or incur, or which may be asserted against any
of them, in respect of or arising from any claim, demand, defense or assertion
based on or grounded upon, or resulting from, any acts or omissions of CIM SBA
constituting fraud, gross negligence or willful misconduct under this Agreement.

 

9.                                      No Agency or Partnership.  The parties
hereto agree that this Agreement shall not create a partnership or joint venture
among any of the parties hereto.

 

10.                               Notices.  No notices or any other
communication shall be deemed given unless sent in the manner as specified in
this Section.  All notices and other communication hereunder will be in writing
and will be deemed given (a) seventy-two (72) hours after dispatch if mailed by
registered or certified mail, (b) on dispatch if transmitted by telex,
telegraph, telecopy or other means of facsimile, or (c) on receipt if delivered
by any other means (including, without limitation, by air courier) in any case
to the parties at the following address (or at such other address for a party as
will be specified by like notice):

 

(i)

If to CIM SBA Staffing:

 

 

 

% The CIM Group

 

4700 Wilshire Blvd.,

 

4

--------------------------------------------------------------------------------


 

 

Los Angeles, California 90010

 

Attention: David Thompson

 

Fax No.: (323) 446-8711

 

E-mail: dthompson@cimgroup.com

 

 

 

Copy to:

 

 

 

17950 Preston Road, Suite 600

 

Dallas, Texas 75252

 

Attention:        Jan Salit

 

Fax No.: (972) 349-3265

 

E-mail:   J.Salit@pmctrust.com

 

 

(ii)

If to CMCT:

 

 

 

% The CIM Group

 

4700 Wilshire Blvd.,

 

Los Angeles, California 90010

 

Attention: David Thompson

 

Fax No.: (323) 446-8711

 

E-mail: dthompson@cimgroup.com

 

 

(iii)

PMC Commercial Lending:

 

17950 Preston Road, Suite 600

 

Dallas, Texas 75252

 

Attention:        Chief Financial Officer

 

Fax No.: (972) 349-3265

 

E-mail:   B.Berlin@pmctrust.com

 

Any party may at any time give notice in writing to the other party of the
change of its address for purposes of this provision.

 

11.                               Severability.  If any term or provision of
this Agreement or the application thereof with respect to any party or
circumstance shall, to any extent, be invalid or unenforceable, then the
remainder of this Agreement, or the application of that term or provision to
parties or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Agreement shall be valid and be enforced to the fullest extent permitted by
law.

 

12.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the state of Delaware.

 

13.                               Amendments; Counterparts.  This Agreement
shall not be amended, changed, modified, terminated or discharged in whole or in
part except by an instrument in writing signed by both parties hereto or their
respective successors or assigns, or otherwise as provided herein. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which shall constitute, collectively, one and the
same agreement.  Delivery of

 

5

--------------------------------------------------------------------------------


 

an executed counterpart signature page of this Agreement by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

14.                               Headings.  The section headings herein have
been inserted for convenience of reference only and shall not be construed to
affect the meaning, construction or effect of this Agreement.

 

[Remainder of page intentionally left blank.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

 

 

 

CIM SBA STAFFING, LLC

 

 

 

 

 

 

By:

/s/ Eric Rubenfeld

 

 

 

Name: Eric Rubenfeld

 

 

 

Title: Vice President & Secretary

 

 

 

 

 

 

 

 

CIM COMMERCIAL TRUST CORPORATION

 

 

 

 

 

 

By:

/s/ David Thompson

 

 

 

Name: David Thompson

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

PMC COMMERCIAL LENDING, LLC (on behalf of itself and its subsidiaries)

 

 

 

 

 

 

 

 

 

By:

/s/ Jan F. Salit

 

 

 

Name: Jan F. Salit

 

 

 

Title: President, CEO & Secretary

 

 

 

 

 

 

 

 

Solely with respect to Section 6 of this Agreement:

 

 

 

 

 

CIM Service Provider, LLC

 

 

 

 

 

 

 

 

By:

/s/ Eric Rubenfeld

 

 

 

Name: Eric Rubenfeld

 

 

 

Title: Vice President & Secretary

 

 

 

7

--------------------------------------------------------------------------------
